Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 12/7/2020.  
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
On pages 8-10, applicant argues that Rather fails to teach the recited displaying of “various types of images” whose feature amounts are different (e.g., infrared image, visible image, image on which image processing is performed for detecting gas). The applicant points are understood but the examiner respectfully disagrees. The examiner would like to note that there is nothing in the claims that requires and infrared or visible image. However, Schmidt and Bergstrom both disclose various types of images such as infrared and visible as admitted by the applicant on 9 of applicant’s arguments. In comparison, Ruther may not specifically teach an infrared and a visible image, but does disclose various types of infrared images with different color pallets as shown in Fig. 16-17, and taught in [0096-0097]). Ruther was used to teach non overlapping images wherein replacing the first region of the display, the first thermal image with an enlarged version of the selected thermal imaged is displayed as taught in [0105-0108] and fig 21-22. 
Applicant argues that the rejection is faulty based on Bergstrom. The examiner disagrees. [0057] discloses that the processor may control display to display the visible 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Patent 9464984 B2-Schmidt et al (Hereinafter referred to as “Schmidt”), in view of US 20130050453 A1-Bergstrom et al (hereinafter referred to as “Berg”), in further view of US 20180027205 A1-Rather et al (Hereinafter referred to as “Rather”).
Regarding claim 1, Schmidt discloses a gas detection device (fig. 1-3), comprising:
a first imager (Fig 3, element 200) configured to capture an image of an inspection region in an infrared region that is influenced by light absorption by gas (column 4, lines 33-45, wherein thermal imaging camera captures the infrared energy and visible light energy. In addition, column 14, lines 5-25, wherein cameras can be used for the detection of gas. The cameras contain at least one light source configured to emit light at a wavelength that is an absorption wavelength of the target gas);
a second imager (Fig 3, element 206) configured to capture an image of the inspection region in a wavelength range that is not influenced by light absorption by gas(column 4, lines 33-45, wherein thermal imaging camera captures the infrared energy and visible light energy. In addition, column 13, lines 25-45, wherein camera contains light source that emit light at multiple wavelengths. In addition, column 14, lines 20-35, wherein a camera includes a light source that emits a light at a wavelength but is not absorbed by gas); and
a hardware processor configured to perform image processing for detecting a gas on a first image captured by the first imager, and to perform control to simultaneously display various types of images on a display from a display target image group including the first image, a second image captured by the second imager, and a third image subjected to the image processing (column 13, lines 11-15; lines 20-30, wherein processor controls display to concurrently display various images).
Wherein the hardware processor is further configured to perform control to display a first-sized image in a first region of a display surface of the display, to display a second-sized image, smaller than the first-sized image, in a plurality of second regions which are apposed to the first region and are smaller than the first region, to display various types of images in the first region and the second regions from the display target image group, and that upon selection of the second-sized image displayed in the second region, to display in the first region a first-sized image corresponding to the selected second-sized image (Fig. 5 clearly shows a displayed first sized image, element 264, in a first region. Element 266 is a second sized image which is smaller than the first sized image element 264, in a second region. The plurality of second sized images element 266 and 268 are 
Schmidt fails to explicitly disclose upon selection of the second-sized image displayed in the second region, to display in the first region a first-sized image corresponding to the selected second-sized image
However, in the same field of endeavor, Berg discloses Wherein the hardware processor is further configured to perform control to display a first-sized image in a first region of a display surface of the display, to display a second-sized image, smaller than the first-sized image, in a plurality of second regions which are apposed to the first region and are smaller than the first region, to display various types of images in the first region and the second regions from the display target image group (Fig. 6 clearly shows a displayed first sized image, element 240, in a first region. Element 242 is a second sized image which is smaller than the first sized image element 240, in a second region. The second sized image element 240 is apposed (next to) to the first region and are smaller than the first region. [0057], discloses that the images may be displayed side-by-side (apposed), picture in picture, or any suitable arrangement where the images are concurrently displayed. Berg also discloses in [0029], that a different number or arrangement of user input media are possible such as including a touch screen display which receives user input by , and that upon selection of the second-sized image displayed in the second region, to display in the first region a first-sized image corresponding to the selected second-sized image ([0058], wherein the user may adjust a second image to be completely opaque or may adjust where the display only displays the second image. This means that the second image will take the place of the first image upon selection; [006] discloses display second image according to adjusted position coordinates)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the hardware processor disclosed by Schmidt to disclose wherein the hardware processor is further configured to perform control to display a first-sized image in a first region of a display surface of the display, to display a second-sized image, smaller than the first-sized image, in a plurality of second regions which are apposed to the first region and are smaller than the first region, to display various types of images in the first region and the second regions from the display target image group, and that upon selection of the second-sized image displayed in the second region, to display in the first region a first-sized image corresponding to the selected second-sized image as taught by Berg, to improve the accuracy of displaying different portions of images ([0005], Berg).
Berg and Scmidt fail to disclose wherein the hardware processor is further configured to perform control to display a first sized image in a first region of a display surface of the display, to display a second-sized image, smaller than the first-sized image, in a plurality of second regions which are apposed to the first region and are each smaller than, and do not overlap with, the first region, to display various types of 
However, in the same field of endeavor, Rather discloses wherein the hardware processor is further configured to perform control to display a first sized image in a first region of a display surface of the display, to display a second-sized image, smaller than the first-sized image, in a plurality of second regions which are apposed to the first region and are each smaller than, and do not overlap with, the first region, to display various types of images in the first region and the second regions from the display target image group, and, upon selection of the second-sized image displayed in the second region, replacing the first sized image with the selected second sized-image so as to display in the first region a first-sized image corresponding to the selected second-sized image (fig. 21-22, [0105]-[0108], wherein replacing the first region of the display, the first thermal image with an enlarged version of the selected thermal image).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the hardware processor disclosed by Schmidt and Berg to disclose wherein the hardware processor is further configured to perform control to display a first sized image in a first region of a display surface of the display, to display a second-sized image, smaller than the first-sized image, in a plurality of second regions which are apposed to the first region and are each smaller than, and do not overlap with, the first region, to display various types of  as taught by Rather, to allow the desire image to be quickly chosen and displayed ([0049], Rather)
Regarding claim 2, Schmidt discloses the gas detection device according to claim 1, wherein the hardware processor performs display control by switching one image in the display target image group and various types of images in the display target image group (Fig. 5, column 13, lines 35-55. The motivation is the same as for claim 1).
Regarding claim 3, Schmidt discloses the gas detection device according to claim 1, wherein the third image includes a test image as a combination of the second image and a gas image obtained by converting a portion in which a gas is present into a visible image (Fig. 5, shows a third image. The motivation is the same as for claim 1).
Regarding claim 5, Schmidt discloses the gas detection device according to claim 1, wherein the third image includes an image indicating a temperature distribution of the first image (Fig. 5 shows energy distribution; fig. 4a-4b).
Regarding claim 6, Schmidt discloses the gas detection device according to claim 1, wherein the second imager is a visible light imager configured to capture an image in a visible range (fig. 3, element 206, column 4, lines 33-45, wherein thermal imaging camera captures the infrared energy and visible light energy. The motivation is the same as for claim 1 )
Regarding claim 7, Schmidt discloses the gas detection device according to claim 1, wherein images to be displayed on the display include the first image and the second image captured previously and the third image subjected to image processing previously (See fig. 5. The motivation is the same as for claim 1 ).
Regarding claim 8, Schmidt discloses the gas detection device according to claim 1, wherein the hardware processor determines a degree of accuracy of detection in automatically detecting whether a gas leak has occurred in the inspection region, and controls display of various types of images corresponding to determination results (column 3, lines 1-5, wherein automatically detect gas. The motivation is the same as for claim 1).
Regarding claim 9, analyses are analogous to those presented for claim 1 and are applicable for claim 9.
Regarding claim 10, analyses are analogous to those presented for claim 1 and are applicable for claim 10.
Regarding claim 11, Schmidt discloses the gas detection device according to claim 1, wherein the images simultaneously displayed on the display includes the first image and the third image subjected to the image processing for detecting the gas (fig. 5 shows a first and a 3rd image being concurrently displayed. The motivation is the same as for claim 1).
Regarding claim 12, analyses are analogous to those presented for claim 11 and are applicable for claim 12.
Regarding claim 13, analyses are analogous to those presented for claim 11 and are applicable for claim 13.
Regarding claim 16, Rather discloses the gas detection device according to claim 1, wherein the third image includes a fourth image obtained after performing a second image processing on the first image, and a fifth image obtained after performing a third image processing which is different from the second image processing on the first image (See fig, 18-19, 21-22).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patent 9464984 B2-Schmidt et al (Hereinafter referred to as “Schmidt”), in view of US 20130050453 A1-Bergstrom et al (hereinafter referred to as “Berg”), in further view of US 20180027205 A1-Rather et al (Hereinafter referred to as “Rather”), in further view of US 20140139643 A1-Hogasten et al (Hereinafter referred to as “Hog”).
Regarding claim 14, Schmidt discloses the gas detection device according to claim 1 (See claim 1), 
Schmidt, Berg, and Rather fail to discloses wherein the first image is a moving image, and the third image includes a difference image between frames of the first image.
However, in the same field of endeavor, Hog discloses wherein the first image is a moving image ([0078], wherein one or more still or video images), and the third image includes a difference image between frames of the first image ([0172-0173], discloses using several alternative motion estimation approaches. It is well rd predicted image].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the hardware processor disclosed by Schmidt, Berg, and Rather to disclose wherein the first image is a moving image, and the third image includes a difference image between frames of the first image as taught by Hog, to improve the quality of images ([0245], Hog).

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487